DETAILED ACTION
Reissue
The present reissue application is directed to US 10,139,527 B2 (“527 Patent”). 527 Patent issued on November 27, 2018 with claims 1-13 from application 14/426,008, which is a 371 of PCT/EP2013/068703 filed on September 10, 2013, and claims priority to FR 1258451, filed on September 10, 2012.
This application was filed on November 3, 2020. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the pre-AIA  first to invent provisions.
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 527 Patent.
Examiner acknowledges the Request for Continued Examination filed on May 9, 2022. The most recent amendment was filed on May 9, 2022. The status of the claims is:
Claims 1, 3, 6, 12: Amended
Claims 2, 4, 5, 7-11, and 13: Original
Claims 14-33: New
This is a non-final Office action.
References and Documents Cited in this Action
527 Patent (US 10,139,527 B2)
Response (Applicant’s response filed on May 9, 2022)

Ho (US 2010/0150200 A1)
Olah (US 6,399,874 B1)
Wilson (US 5,940,152 A)
Summary of Rejections and Objections in this Action
Claims 1, 3, 6, 12, 14, 21, and 28 are the independent claims. Claims 2, 8, and 9 depend on claim 1. Claims 4, 5, 10, and 11 depend on claim 3. Claim 7 depends on claim 6. Claim 13 depends on claim 12. Claims 15-20 depend on claim 14. Claims 22-27 depend claim 21. Claims 29-33 depend on claim 28.
Claims 16, 18-20, 23, 25-27, 30, 32, and 33 are rejected under 35 U.S.C. 112(b).
Claims 3, 5, 6, 7, 10, 14-20, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ho.
Claims 1, 2, 4, 8, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Olah.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Olah and Wilson.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Wilson.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olah in view of Ho.
Summary of the Claims
The claimed invention is primarily directed to concentric circular draft facets of a Fresnel lens, e.g., the arrangement of the draft facets into regions based on their draft angles. This application includes claims 1-33, wherein claims 1, 3, 6, 12, 14, 21, and 28 are independent claims:
Claim 1: a mold for a Fresnel lens (dependent claims 2, 8 and 9)
Claim 3: a Fresnel lens (dependent claims 4, 5, 10, and 11)
Claim 6: a method of manufacturing a Fresnel lens or a mold for a Fresnel lens (dependent claim 7)
Claim 12: a lens plate comprising a substrate including a plurality of Fresnel lenses (dependent claim 13)
Claim 14: a Fresnel lens (dependent claims 15-20)
Claim 21: a mold for making an array of Fresnel lenses (dependent claims 22-27)
Claim 28: a method of making a Fresnel lens (dependent claims 29-33)
These claims fall into two groups: claims 1-13 (including claims 1, 3, 6, and 12) essentially share the same limitations and features, and claims 14-33 (including claims 14, 21, and 28) essentially share the same limitations and features.
In the 35 U.S.C. 103 rejections below, Ho discloses or makes obvious a Fresnel lens including most of the claim limitations. Olah is mainly relied upon to teach the additional contexts of a mold plate for a Fresnel lens or a lens plate comprising a substrate including a plurality of Fresnel lenses as recited in some of the claims. Wilson is relied upon to teach further limitations recited in dependent claims 9 and 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 18-20, 23, 25-27, 30, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 23, and 30 each recite that all of the incomplete circumference (“IC”) draft facets have the same draft angle. However, respective parent claims 14, 21, and 28 recite that there are three regions of different draft angles and that all of the complete circumference (“CC”) draft facets have a common draft angle. Claims 16, 23, and 30 are indefinite because if all of the CC draft facets have a same draft angle and all of the IC draft facets have a same draft angle as well, it is unclear how the lens could also have three regions of different draft angles.
Claims 18, 25, and 32 each recite “wherein each other draft angle of each other draft facet comprising an incomplete circumference in a first region proximate to a geometric center of the substrate is different from each other draft angle of each other draft facet comprising an incomplete circumference in a second region distal from a geometric center of the substrate.” The claims are indefinite because it is unclear how “a first region proximate to a geometric center” and “a second region distal from a geometric center” recited in claims 18, 25, and 32 relates to the first, second, and third regions already recited in respective parent claims 14 21, and 28.
Claims 19, 20, 26, 27, and 33, which variously depend on claims 18, 25, and 32, and also refer to “the first region” and “the second region,” are indefinite for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 5, 6, 7, 10, 14-20, and 28-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho.
In the rejections below, Examiner first addresses independent claims 3 and 6 and associated dependent claims, and then independent claims 14 and 28 and associated dependent claims.
Regarding claim 3, Ho discloses a Fresnel lens (Figure 3) comprising
a substrate having a surface including a plurality of alternating sloped facets 344 and draft facets 342 arranged concentrically about a center location, each slope facet oriented at a respective slope angle with respect to a plane parallel to the substrate, each draft facet oriented at a respective draft angle relative to a line perpendicular to the substrate, the draft angles of the draft facets having at least two different values for two different draft facets (paragraph [0029]; Figure 3),
wherein the draft facets of a first region X2 of the Fresnel lens have a first common draft angle common to all of the draft facets of the first region, the draft facets of a second region X1 of the Fresnel lens have a second common draft angle common to all of the draft facets of the second region, 
the first common draft angle being smaller than the second common draft angle (i.e., Ho discloses that the draft angle at X2 is smaller than the draft angle at X1; paragraph [0029]; Figure 3; see also the related discussion of claims 15 and 17 above), and
further wherein at least two draft facets of the first region are at different radial distances from the center location, at least two draft facets of the second region are at different radial distances from the center location (Figure 3 shows at least two draft facets with a first common draft angle at X2 and at least two draft facets with a second common draft angle at X1).

    PNG
    media_image1.png
    415
    549
    media_image1.png
    Greyscale

Further regarding claim 3, Ho discloses that the lens may be square or rectangular (paragraph [0032]), and one of ordinary skill in the art would understand that Ho thus inherently discloses that some of the facets form a complete circumference within the periphery (i.e., the facets closer to the center of the lens) and some of the facets form an incomplete circumference within the periphery (i.e., the outer facets that would be cut off by the square edge of the lens).
Ho further discloses an inner region X2 with a smaller draft angle than an outer region X1 (Figure 3) but does not specifically disclose that one region consists of draft facets comprising a complete circumference within the periphery of the substrate and that the other region includes a draft facet comprising an incomplete circumference within the periphery of the substrate. However, the selection of the boundary between the inner region having one draft angle and the outer region having a different draft angle (i.e., where the draft angle changes) is an engineering design choice based on optimizing the resulting light collimation. It would have been obvious to a person of ordinary skill in the art to have a draft angle of a draft facet comprising an incomplete circumference be different from the draft angle of the draft facets comprising a complete circumference in the system disclosed by Ho as an engineering design choice of a particular location to change the draft angle to improve the collimation of the light source as disclosed by Ho (paragraphs [0008] and [0012]). Again, Ho already discloses using a different draft angle on an outer facet (paragraph [0029]). Providing the different draft angle on specifically an outer facet having an incomplete circumference would have been one of a finite number of predictable solutions with a reasonable expectation of success.
527 Patent also discloses that changing the draft angle specifically between complete circumference facets and incomplete circumference facets is not critical to the invention. For example, 527 Patent states that “Alternatively, region 5002 and 5001 could have the same draft angle, smaller than the draft angle of region 5003” (527 Patent, column 6, lines 4-6), wherein region 5002 and 5001 includes both complete circumference facets and incomplete circumference facets (see 527 Patent, Figure 5).
Further regarding claim 3, Ho does not disclose a third region of draft facets extending with a third radius beyond the second region and having a third common draft angle larger than the second common draft angle. However, Ho discloses different draft angles corresponding to different angles of light emitted from light source 32 in order to effectively collimate the light (Figure 3; paragraph [0029]). It would have been obvious to a person of ordinary skill in the art to include a third region of draft facets with a third, greater draft angle in the system disclosed by Ho in order to effectively collimate additional angles of light from the light source with a reasonable expectation of success.
527 Patent also discloses that three distinct facet regions and three draft angles are not critical to the invention. For example, 527 Patent states that “any number of values for the draft angle could be employed from as low as two values to a consecutively changing value for each of the facets” (column 5, lines 63-65) and “the draft angle could increase stepwise, for each facet starting from facet corresponding to radius R51, or even starting from facets of the center of the Fresnel lens” (527 Patent, column 6, lines 7-9).
Further regarding claim 3, Examiner maintains that Ho discloses that “at least two draft facets of the first region are at different radial distances from the center location, at least two draft facets of the second region are at different radial distances from the center location” at least because Figure 3 explicitly shows at least two draft facets with a first common draft angle at X2 and at least two draft facets with a second common draft angle at X1. However, even if for the sake of argument that this limitation is not depicted in Ho, Figure 3, it would have been obvious to a person of ordinary skill in the art to provide regions of more than one facet having a common draft angle in the lens taught by Ho as an engineering design choice of assigning draft angles to facets in a way that balances simplicity of the design with providing effective light collimation as desired. Ho clearly discloses that the facets include at least two different draft angles (paragraph [0029]). Providing regions of multiple facets with a common draft angle would have been one of a finite number of predictable solutions with a reasonable expectation of success.
Regarding claim 5, Ho discloses that the substrate is non-circular (paragraph [0032]).
Regarding claim 10, which depends on claim 5, Ho discloses that the substrate is square or rectangular (paragraph [0032]).
Independent claim 6 and dependent claim 7 recite a method of manufacturing a Fresnel lens with steps and limitations corresponding to the elements and limitations recited in the apparatus claims 3 and 5 respectively. These claims are also unpatentable over Ho for the same reasons given above with respect to claims 3 and 5.
Regarding independent claim 14, Ho discloses a Fresnel lens (Figure 3), comprising:
a series of alternating slope facets 344 and draft facets 342 positioned in concentric circles within a periphery of a noncircular substrate (i.e., Ho discloses that “The shape of the lens can be circular, square, rectangular, polygonal or other suitable shape”; paragraph [0032]);
wherein the draft facets of a first region X2 of the Fresnel lens have a first common draft angle common to all of the draft facets of the first region, the draft facets of a second region X1 of the Fresnel lens have a second common draft angle common to all of the draft facets of the second region,
the first common draft angle being smaller than the second common draft angle (i.e., Ho discloses that the draft angle at X2 is smaller than the draft angle at X1; paragraph [0029]; Figure 3);
wherein a draft angle of each draft facet in an inner region X2 within the periphery of the substrate is equal to each draft angle of each draft facet in the inner region X2 (paragraph [0029]; Figure 3); and
wherein another draft angle of each other draft facet in an outer region X1 within the periphery of the substrate is different from each draft angle of each draft facet in the inner region X2 (i.e., Ho discloses that the draft angles at X1 and X2 are different; paragraph [0029]; Figure 3).
Ho discloses that the lens may be square or rectangular (paragraph [0032]), and one of ordinary skill in the art would understand that Ho thus inherently discloses that some of the facets form a complete circumference within the periphery (i.e., the facets closer to the center of the lens) and some of the facets form an incomplete circumference within the periphery (i.e., the outer facets that would be cut off by the square edge of the lens).
Ho further discloses an inner region X2 and an outer region X1 having different draft angles (Figure 3) but does not specifically disclose that one region consists of draft facets comprising a complete circumference within the periphery of the substrate and that the other region includes a draft facet comprising an incomplete circumference within the periphery of the substrate. However, the selection of the boundary between the inner region having one draft angle and the outer region having a different draft angle (i.e., where the draft angle changes) is an engineering design choice based on optimizing the resulting light collimation. It would have been obvious to a person of ordinary skill in the art to have a draft angle of a draft facet comprising an incomplete circumference be different from the draft angle of the draft facets comprising a complete circumference in the system disclosed by Ho as an engineering design choice of a particular location to change the draft angle to improve the collimation of the light source as disclosed by Ho (paragraphs [0008] and [0012]). Again, Ho already discloses using a different draft angle on an outer facet. Providing the different draft angle on specifically an outer facet having an incomplete circumference would have been one of a finite number of predictable solutions with a reasonable expectation of success.
527 Patent also discloses that changing the draft angle specifically between complete circumference facets and incomplete circumference facets is not critical to the invention. For example, 527 Patent states that “Alternatively, region 5002 and 5001 could have the same draft angle, smaller than the draft angle of region 5003” (527 Patent, column 6, lines 4-6), wherein region 5002 and 5001 includes both complete circumference facets and incomplete circumference facets (see 527 Patent, Figure 5).
Further regarding claim 14, Ho does not disclose a third region of draft facets extending with a third radius beyond the second region and having a third common draft angle larger than the second common draft angle. However, as similarly discussed above with respect to claim 3, Ho discloses different draft angles corresponding to different angles of light emitted from light source 32 in order to effectively collimate the light (Figure 3; paragraph [0029]). It would have been obvious to a person of ordinary skill in the art to include a third region of draft facets with a third, greater draft angle in the system disclosed by Ho in order to effectively collimate additional angles of light from the light source with a reasonable expectation of success.
527 Patent also discloses that three distinct facet regions and three draft angles are not critical to the invention. For example, 527 Patent states that “any number of values for the draft angle could be employed from as low as two values to a consecutively changing value for each of the facets”(column 5, lines 63-65) and “the draft angle could increase stepwise, for each facet starting from facet corresponding to radius R51, or even starting from facets of the center of the Fresnel lens” (527 Patent, column 6, lines 7-9).
Further regarding claim 14, Examiner maintains that Ho teaches multiple complete circumference facets having a same draft angle at least because Figure 3 explicitly shows multiple central draft facets with a first common draft angle at X2. However, even if for the sake of argument that this limitation is not depicted in Ho, Figure 3, it would have been obvious to a person of ordinary skill in the art to provide regions of more than one facet having a common draft angle in the lens taught by Ho as an engineering design choice of assigning draft angles to facets in a way that balances simplicity of the design with providing effective light collimation as desired. Ho clearly discloses that the facets include at least two different draft angles (paragraph [0029]). Providing regions of multiple facets with a common draft angle would have been one of a finite number of predictable solutions with a reasonable expectation of success.
Regarding claims 15 and 17, Ho discloses that the other draft angle of the other draft facet in the outer region X1 (which would have been obvious to have an incomplete circumference as discussed above) is greater than each draft angle of each draft facet in the inner region X2 and increases with increasing distance from a geometric center of the Fresnel lens. More specifically, Ho discloses that the draft angles at X1 and X2 are “parallel to the light emitted” from position Y1 and Y2, respectively (paragraph [0029]). Figure 3 shows that the angle of the light emitted from Y1 is greater than from Y2, which corresponds to a greater/increased draft angle at X1. 
Regarding claim 16, as well as claim 16 may be understood with respect to 35 U.S.C. 112(b) as discussed above, Ho discloses that each other draft angle of each other draft facet in the outer region X1 (which would have been obvious to have an incomplete circumference as discussed above) is equal to each other draft angle of each other draft facet (Figure 3). Again, even if for the sake of argument that this limitation is not depicted in Ho, Figure 3, it would have been obvious to a person of ordinary skill in the art to provide regions of more than one facet having a common draft angle in the lens taught by Ho as an engineering design choice of assigning draft angles to facets in a way that balances simplicity of the design with providing effective light collimation as desired. Ho clearly discloses that the facets include at least two different draft angles (paragraph [0029]). Providing regions of multiple facets with a common draft angle would have been one of a finite number of predictable solutions with a reasonable expectation of success.
Regarding claims 18-20, as well as the claims may be understood with respect to 35 U.S.C. 112(b) as discussed above, Ho generally discloses facets comprising an incomplete circumference as discussed above but does not specifically disclose first and second regions of incomplete circumference facets having different draft angles. However, as discussed above, Ho discloses different draft angles corresponding to different angles of light emitted from light source 32 in order to effectively collimate the light (Figure 3; paragraph [0029]). Regarding claim 19 in particular, Ho also discloses that the draft angle in a region proximate to a geometric center is less than the draft angle in a region distal from a geometric center of the substrate (Figure 3; paragraph [0029]; see related discussion above with respect to claims 15 and 17). Regarding claims 18-20, it would have been obvious to a person of ordinary skill in the art to include a second region of incomplete circumference facets distal from a geometric center with a different, greater draft angle in the system disclosed by Ho in order to effectively collimate additional angles of light from the light source with a reasonable expectation of success.
527 Patent also discloses that three distinct facet regions and three draft angles are not critical to the invention. For example, 527 Patent states that “any number of values for the draft angle could be employed from as low as two values to a consecutively changing value for each of the facets”(column 5, lines 63-65) and “the draft angle could increase stepwise, for each facet starting from facet corresponding to radius R51, or even starting from facets of the center of the Fresnel lens” (527 Patent, column 6, lines 7-9).
Independent claim 28 and dependent claims 29-33, as well as claims 30, 32, and 33 may be understood with respect to 35 U.S.C. 112(b) as discussed above, recite a method of making a Fresnel lens with steps and limitations corresponding to the elements and limitations recited in the apparatus claims 14-20 respectively. These claims are also unpatentable over Ho for the same reasons given above with respect to claims 14-20.
Claims 1, 2, 4, 8, and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho in view of Olah.
In the rejections below, Examiner first addresses independent claim 1 and associated dependent claims, then independent claim 21 and associated dependent claims, and lastly claim 4, which depends on claim 3 (previously rejected above).
Regarding independent claim 1, Ho teaches a Fresnel lens with elements and limitations as discussed above with respect to similar claim 3. Again, as discussed above, it would have been obvious to a person of ordinary skill in the art to have a draft angle of a draft facet comprising an incomplete circumference be different from the draft angle of the draft facets comprising a complete circumference in the system disclosed by Ho as an engineering design choice of a particular location to change the draft angle to improve the collimation of the light source as disclosed by Ho (paragraphs [0008] and [0012]). It also would have been obvious to a person of ordinary skill in the art to include a third region of draft facets with a third, greater draft angle in the system disclosed by Ho in order to effectively collimate additional angles of light from the light source with a reasonable expectation of success.
	Further regarding claim 1, claim 1 differs from claim 3 in that claim 1 further recites a mold for a Fresnel lens comprising a mold plate. Ho does not specifically teach a mold for a Fresnel lens. However, Olah teaches a system that is related to the one taught by Ho, including a Fresnel lens with a series of alternating slope facets and draft facets positioned in concentric circles within a noncircular shape, wherein the lens is made by a corresponding mold (Figures 2, 3, and 5; column 4, lines 33-35). Regarding claim 1, it would have been obvious to a person of ordinary skill in the art to provide a mold as taught by Olah in the system taught by Ho as a known way to manufacture the Fresnel lens with predictable results. 
Regarding claim 2, Ho discloses that the substrate is non-circular (paragraph [0032]).
Regarding claim 8, which depends on claim 2, Ho discloses that the substrate is square or rectangular (paragraph [0032]).
Regarding independent claim 21, Ho teaches a Fresnel lens with elements and limitations as discussed above with respect to similar claim 14. Again, as discussed above, it would have been obvious to a person of ordinary skill in the art to have a draft angle of a draft facet comprising an incomplete circumference be different from the draft angle of the draft facets comprising a complete circumference in the system disclosed by Ho as an engineering design choice of a particular location to change the draft angle to improve the collimation of the light source as disclosed by Ho (paragraphs [0008] and [0012]). It also would have been obvious to a person of ordinary skill in the art to include a third region of draft facets with a third, greater draft angle in the system disclosed by Ho in order to effectively collimate additional angles of light from the light source with a reasonable expectation of success.
Further regarding claim 21, claim 21 differs from claim 14 in that claim 21 further recites a mold for making an array of Fresnel lenses comprising an array of noncircular cavities, each cavity shaped to form a respective Fresnel lens. Ho teaches a noncircular Fresnel lens but does not specifically teach an array of lenses or a corresponding mold with an array of cavities, each cavity shaped to form a respective Fresnel lens as recited in claim 21. However, Olah teaches a system that is related to the one taught by Ho, including a Fresnel lens with a series of alternating slope facets and draft facets positioned in concentric circles within a noncircular shape, wherein the lens is made by a corresponding mold (Figures 2, 3, and 5; column 4, lines 33-35). Olah further teaches an array of Fresnel lenses (and inherently, a mold having an array of corresponding cavities; Figures 1 and 2). Regarding claim 21, it would have been obvious to a person of ordinary skill in the art to provide a mold as taught by Olah in the system taught by Ho as a known way to manufacture the Fresnel lens with predictable results. Further regarding claim 21, it would have been obvious to a person of ordinary skill in the art to provide multiple cavities and lenses as taught by Olah in the system taught by Ho simply to duplicate the lenses and use them to advantageously direct light over a wider area with predictable results.
Regarding claims 22-27, as well as claims 23 and 25-27 may be understood with respect to 35 U.S.C. 112(b) as discussed above, in the system taught by Ho in view of Olah, Ho further discloses limitations as discussed above with respect to similar claims 15-20.
Regarding claim 4, which depends on claim 3, Ho teaches a Fresnel lens as discussed above with respect to claim 3. Ho does not specifically disclose that the Fresnel lens is a fixed height lens or a fixed pitch lens. However, Olah teaches a system that is related to the one taught by Ho, including a Fresnel lens with a series of alternating slope facets and draft facets positioned in concentric circles within a noncircular shape, wherein the lens is made by a corresponding mold (Figures 2, 3, and 5; column 4, lines 33-35). Olah further teaches a fixed height lens (Olah, column 3, lines 39-54). Regarding claim 4, it would have been obvious to a person of ordinary skill in the art to have a fixed height lens as taught by Olah in the system taught by Ho in order to advantageously provide a thinner lens (Olah, column 4, lines 39-42).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho in view of Olah as applied to claim 2 above, and further in view of Wilson.
Regarding claim 9, which depends on claim 2, Ho in view of Olah teaches a system as discussed above with regard to claim 2, but Ho in view of Olah does not specifically teach that the common draft angle of the draft facets of the first region is 3.5° +/- 1.5°. However, Wilson teaches a system that is related to the one taught by Ho in view of Olah, including a Fresnel lens with draft facets having draft angles (Wilson, Figure 1). Wilson further teaches that the draft angle of the draft facets is at least 4° (which is within the claimed range; Wilson, column 3, lines 3-24). Regarding claim 9, it would have been obvious to a person of ordinary skill in the art to provide 4° draft angles as taught by Wilson in the system taught by Ho in view of Olah, in order to successfully release the lens from its corresponding mold and thus effectively manufacture the lens.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho as applied to claim 3 above, and further in view of Wilson.
Regarding claim 11, which depends on claim 3, Ho teaches a system as discussed above with regard to claim 3, but Ho does not specifically teach that the common draft angle of the draft facets of the first region is 3.5° +/- 1.5°. However, Wilson teaches a system that is related to the one taught by Ho, including a Fresnel lens with draft facets having draft angles (Wilson, Figure 1). Wilson further teaches that the draft angle of the draft facets is at least 4° (which is within the claimed range; Wilson, column 3, lines 3-24). Regarding claim 11, it would have been obvious to a person of ordinary skill in the art to provide 4° draft angles as taught by Wilson in the system taught by Ho, in order to successfully release the lens from its corresponding mold and thus effectively manufacture the lens.
Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olah in view of Ho.
Regarding independent claim 12, Olah discloses a lens plate (Figures 1-3 and 5) comprising
a substrate including a plurality of Fresnel lenses 22 arranged next to one another and each configured to focus sunlight impinging on the Fresnel lens onto a region smaller than the Fresnel lens (e.g., onto photovoltaic cell stack 24; Figures 1-3),
each Fresnel lens of the plurality of Fresnel lenses comprising a portion of the substrate and including a surface in a region of the substrate having a plurality of alternating sloped facets and draft facets arranged concentrically about a center location (Figure 5 shows slope facets 44a-i connected by unnumbered draft facets between them),
each slope facet oriented at a respective slope angle with respect to a plane parallel to the
substrate, each draft facet oriented at a respective draft angle relative to a line perpendicular to the substrate (Figure 5).


    PNG
    media_image2.png
    371
    412
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    389
    497
    media_image3.png
    Greyscale


Olah does not specifically disclose that the draft angles of the draft facets have at least two different values for two different draft facets. However, Ho teaches a system that is related to the one disclosed by Olah, including a Fresnel lens with a plurality of alternating sloped facets 344 and draft facets 342 arranged concentrically about a center location, each slope facet oriented at a respective slope angle with respect to a plane parallel to the substrate, each draft facet oriented at a respective draft angle relative to a line perpendicular to the substrate (Ho, Figure 3). Ho further teaches that the draft angles of the draft facets have at least two different values for two different draft facets (Ho, paragraph [0029]; Figure 3), wherein the draft facets of a first region X2 of the Fresnel lens have a first common draft angle common to all of the draft facets of the first region, the draft facets of a second region X1 of the Fresnel lens have a second common draft angle common to all of the draft facets of the second region, the first common draft angle being smaller than the second common draft angle (i.e., Ho discloses that the draft angle at X2 is smaller than the draft angle at X1; paragraph [0029]; Figure 3; see also the related discussion of claims 3, 14, 15, and 17 above), and
further wherein at least two draft facets of the first region are at different radial distances from the center location, at least two draft facets of the second region are at different radial distances from the center location (Ho, Figure 3). Regarding claim 12, it would have been obvious to a person ordinary skill in the art to provide different draft angles (wherein the draft angles of a first region in the center of the lens are smaller than the draft angles of a second region farther from the center) as taught by Ho in the system disclosed by Olah in order to more effectively direct the lens passing through the lens.
Further regarding claim 12, in the system taught by Olah in view of Ho, Ho teaches that the lens may be square or rectangular (paragraph [0032]), and one of ordinary skill in the art would understand that Ho thus inherently teaches that some of the facets form a complete circumference within the periphery (i.e., the facets closer to the center of the lens) and some of the facets form an incomplete circumference within the periphery (i.e., the outer facets that would be cut off by the square edge of the lens).
Ho further teaches an inner region X2 with a smaller draft angle than an outer region X1 (Figure 3) but does not specifically teach that one region consists of draft facets comprising a complete circumference within the periphery of the substrate and that the other region includes a draft facet comprising an incomplete circumference within the periphery of the substrate. However, as similarly discussed above with respect to claim 3, the selection of the boundary between the inner region having one draft angle and the outer region having a different draft angle (i.e., where the draft angle changes) is an engineering design choice based on optimizing the resulting light collimation. It would have been obvious to a person of ordinary skill in the art to have a draft angle of a draft facet comprising an incomplete circumference be different from the draft angle of the draft facets comprising a complete circumference in the system taught by Olah in view of Ho as an engineering design choice of a particular location to change the draft angle to improve the direction of the light as suggested by Ho (paragraphs [0008] and [0012]). Again, Ho already teaches using a different draft angle on an outer facet. Providing the different draft angle on specifically an outer facet having an incomplete circumference would have been one of a finite number of predictable solutions with a reasonable expectation of success.
527 Patent also discloses that changing the draft angle specifically between complete circumference facets and incomplete circumference facets is not critical to the invention. For example, 527 Patent states that “Alternatively, region 5002 and 5001 could have the same draft angle, smaller than the draft angle of region 5003” (527 Patent, column 6, lines 4-6), wherein region 5002 and 5001 includes both complete circumference facets and incomplete circumference facets (see 527 Patent, Figure 5).
Further regarding claim 12, in the system taught by Olah in view of Ho, Ho does not teach a third region of draft facets extending with a third radius beyond the second region and having a third common draft angle larger than the second common draft angle. However, as similarly discussed above with respect to claim 3, Ho teaches different draft angles corresponding to different angles of light emitted from light source 32 in order to effectively collimate the light (Ho, Figure 3; paragraph [0029]). It would have been obvious to a person of ordinary skill in the art to include a third region of draft facets with a third, greater draft angle in the system taught by Olah in view of Ho in order to effectively direct additional angles of light to the desired focal point with a reasonable expectation of success.
527 Patent also discloses that three distinct facet regions and three draft angles are not critical to the invention. For example, 527 Patent states that “any number of values for the draft angle could be employed from as low as two values to a consecutively changing value for each of the facets”(column 5, lines 63-65) and “the draft angle could increase stepwise, for each facet starting from facet corresponding to radius R51, or even starting from facets of the center of the Fresnel lens” (527 Patent, column 6, lines 7-9).
Further regarding claim 12, Examiner maintains that Ho teaches that “at least two draft facets of the first region are at different radial distances from the center location, at least two draft facets of the second region are at different radial distances from the center location” at least because Figure 3 explicitly shows at least two draft facets with a first common draft angle at X2 and at least two draft facets with a second common draft angle at X1. However, even if for the sake of argument that this limitation is not depicted in Ho, Figure 3, it would have been obvious to a person of ordinary skill in the art to provide regions of more than one facet having a common draft angle in the lens taught by Ho as an engineering design choice of assigning draft angles to facets in a way that balances simplicity of the design with providing effective light collimation as desired. Ho clearly teaches that the facets include at least two different draft angles (paragraph [0029]). Providing regions of multiple facets with a common draft angle would have been one of a finite number of predictable solutions with a reasonable expectation of success.
Regarding claim 13, in the system taught by Olah in view of Ho, Olah discloses that each of the Fresnel lenses is square or rectangular (Olah, column 3, lines 59-64; Figures 1 and 2).
Response to Arguments
Applicant’s Response has been fully considered.
Applicant’s amendment has overcome the 35 U.S.C. 251 rejection of claims 14-33 based on recapture. Examiner acknowledges Applicant’s supplemental identification of an error being relied upon as the basis for reissue (Response, page 13), which corresponds with the current amendment.
Applicant’s arguments in Response, pages 13-23, with respect to the rejections of claims 1-33 based on Ho (including Olah in view of Ho) are not persuasive. Examiner maintains these rejections.
Regarding Ho and all claims, which similarly recite regions of different draft angles, Examiner disagrees with Applicant’s assertion that Ho only discloses different draft angles for every draft facet (Response, pages 16-18). First, Ho’s Figure 3, which depicts sections of multiple facets having the same draft angles, is itself a disclosure of regions of more than one facet having the same draft angles. Second, Examiner submits that a reasonable interpretation of Ho’s reference to “gradual change” in paragraph [0031], in light of the rest of Ho’s specification including Figure 3, includes groups/regions of multiple facets changing draft angles with increasing distance from the center of the lens. Examiner does not dispute Applicant’s assertion that the word “gradual” can refer to “proceeding by steps or degrees” (Response, page 14). However, Examiner disagrees that “gradual” in the context of Ho’s disclosure somehow limits Ho’s draft angle changes to every single facet having a different draft angle. Ho’s disclosure would reasonably include regions of multiple facets having a same draft angle, since Ho generally refers to “gradual change” but does not explicitly disclose that each facet necessarily has a different draft angle. In other words, Ho’s disclosure that at least one facet has one draft angle (e.g., X1) and at least one other facet has a different draft angle (e.g., X2) does not preclude some other facets in the lens having draft angles in common (in “regions”).
Even if, for the sake of argument, multiple facet regions are not disclosed by Ho, it would have been nevertheless obvious to a person of ordinary skill in the art to provide regions of more than one facet having a common draft angle in the lens taught by Ho as an engineering design choice of assigning draft angles to facets in a way that balances simplicity of the design with providing effective light collimation as desired. Ho clearly discloses that the facets include at least two different draft angles (paragraph [0029]). Providing regions of multiple facets with a common draft angle would have been one of a finite number of predictable solutions with a reasonable expectation of success.
As discussed in the rejections above, Ho clearly discloses having at least two different draft angles (e.g., draft angles X1 and X2 shown in Figure 3). Ho further discloses generally having some draft facets with complete circumferences and some draft facets with incomplete circumferences because Ho discloses a square or rectangular lens, wherein some draft facets would necessarily be cut off by the square edge of the lens (Ho, paragraph [0032]). Ho lacks specifically teaching that the different draft angle regions are defined by the boundary between complete and incomplete circumferences.
However, Examiner maintains that changing the draft angle between complete circumference facets and incomplete circumference facets would have been an obvious engineering design choice in Ho, depending on the position and shape of the area light source and the corresponding optimal collimation of the light from that light source (Ho, paragraphs [0012] and [0029]). Contrary to Applicant’s arguments (e.g., Response, page 16), this motivation to experiment with the location of the change in draft angles is disclosed by Ho, and does not rely on 527 Patent’s teachings. 
Examiner acknowledges that Ho’s motivation to have different draft angles (i.e., more effectively collimating an area light source; Ho, paragraphs [0012] and [0029]) is not necessarily the same as Applicant’s motivation (e.g., “making a mold/mold separation and a lens/mold separation easier”; 527 Patent, column 3, lines 7-8). However, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Examiner also disagrees with Applicant’s assertion that the rejections merely amount to “throwing darts at a board filled with combinations” (Response, page 17), because Ho recognizes that changing the draft angle for some facet region among all the facets is a result-effective variable, i.e., a variable that achieves the recognized result of changing/optimizing the light collimation from Ho’s light source:
“The facet angle and the draft angle of the position X1 is designed by the light beam of the position Y1 on the LED so that the facet surface 344 of the position X1 can collimate the light emitted from the position Y1 of the LED, and draft surface 342 of the position X1 can be parallel to the light emitted from the position Y1 of the LED. Similarly, the facet angle and the draft angle of position X2 is also designed by the light beam of the position Y2 on the LED so that the facet surface 344 of the position X2 can collimate the light emitted from the position Y2 of the LED, and the draft surface 342 of the position X2 can be parallel to the light emitted from the position Y2 of the LED.”
(Ho, paragraph [0029])

The determination of the optimum or workable ranges of the location of the draft angle change, directed by Ho’s motivation to optimize light collimation, is routine experimentation. Furthermore, there are a finite number of solutions to this problem, since there are only so many facets in Ho’s lens. 
Examiner also maintains that 527 Patent discloses that changing the draft angle specifically between complete circumference facets and incomplete circumference facets is not critical to the invention. For example, 527 Patent states that “Alternatively, region 5002 and 5001 could have the same draft angle, smaller than the draft angle of region 5003” (527 Patent, column 6, lines 4-6), wherein region 5002 and 5001 includes both complete circumference facets and incomplete circumference facets (see 527 Patent, Figure 5).
527 Patent also discloses that three distinct facet regions and three draft angles are not critical to the invention. For example, 527 Patent states that “any number of values for the draft angle could be employed from as low as two values to a consecutively changing value for each of the facets” (column 5, lines 63-65) and “the draft angle could increase stepwise, for each facet starting from facet corresponding to radius R51, or even starting from facets of the center of the Fresnel lens” (527 Patent, column 6, lines 7-9).
Furthermore, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “render[ing] all of the draft angles within three distinct regions different from one another, keeping those angles constant within the regions themselves” [Response, page 17]) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). More specifically, the claims do not recite that there are only three regions in total (having three draft angles in total). 
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991